Citation Nr: 1008051	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  07-37 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
including as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Robert F. Howell, Attorney at 
Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had service from June 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
pending claims of entitlement to service connection for PTSD 
and hypertension.  So, regrettably, these claims are being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


REMAND

A review of the Veteran's official military documentation 
contained in his claims file does not indicate that he 
engaged in combat against enemy forces as contemplated by VA 
regulations.  While his service personnel records confirm 
that the Veteran served in Vietnam from December 1965 to 
December 1966, these records do not reflect that he received 
any decorations or medals indicative of involvement in 
combat.  Therefore, the Board finds that he did not "engage 
in combat"  and the evidentiary presumption of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(f) does not apply.  
See VAOPGCPREC 12-99.  As a result, any alleged stressors in 
service must be independently verified, i.e., corroborated by 
objective credible supporting evidence.  

The Veteran's DD 214 confirms that the Veteran was an 
infantryman direct fire crewman.  As a result, the RO 
obtained the unit histories and morning reports for the 
Veteran's unit from the United States Armed Services Center 
for Research of Unit Records (USASCRUR) (now known as the 
United States Army and Joint Services Records Research Center 
(JSRRC)) and the National Personnel Records Center (NPRC).  
However, several of the events alleged as stressor events by 
the Veteran, but not listed in these reports could not be 
verified.  As such, those events cannot be used as a basis 
for a diagnosis of PTSD.  See 38 C.F.R. §§ 3.304(f), 4.130 
(service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a), credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor).   

Nevertheless, the report shows at least some possible combat 
activity; according to the report, the Veteran's unit came 
under sniper fire in February 1966, while located at Tan Son 
Nhut/Saigon area.  Consequently, the activities listed in the 
reports are considered stressor events that have been 
objectively confirmed.  See Pentecost v. Principi, 16 
Vet. App. 124, 128-29 (2002) (a veteran must offer credible, 
independent evidence of a stressful event, such as unit 
records, in order to imply personal exposure to the 
stressor).  Yet, the question as to whether any stressors 
that occurred were of sufficient gravity to cause or to 
support a diagnosis of PTSD is a question for medical 
professionals.  See  Cohen v. Brown, 10 Vet. App. 128, 140 
(1997).

As a result, although PTSD has been diagnosed, the stressor 
event that was objectively confirmed was not cited as one of 
the grounds for diagnosing PTSD.  So a VA psychiatric opinion 
must be obtained, indicating whether any of the events listed 
in the aforementioned unit histories supports the PTSD 
diagnosis.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

The Board notes that the issue of entitlement to service 
connection for hypertension as secondary to PTSD is 
inextricably intertwined with the Veteran's claim of 
entitlement to service connection for PTSD, currently on 
appeal.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).  Hence, the Board will defer appellate 
consideration of the issue of entitlement to service 
connection for hypertension as secondary to PTSD pending 
completion of the action requested below. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
presence and etiology of PTSD.  The RO 
should identify to the examiner the 
confirmed events listed in the unit 
histories, and the examiner should be 
requested to identify the stressor that 
serves as the basis for any PTSD 
diagnosis.  The examiner should also note 
the diagnostic criteria utilized to 
support the diagnosis under DSM-IV and 
should comment upon what specific 
symptoms are attributable to PTSD, as 
opposed to symptoms referable to any 
nonservice-connected disabilities 
(whether mental and/or physical).  

To assist in making this important 
determination, have the designated 
examiner review the relevant evidence in 
the claims file, including the Veteran's 
service treatment and personnel records.  
The requested determination should also 
consider the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  The medical basis of the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  The examiner is asked to 
indicate whether or not he or she has 
reviewed the claims folder.  

2.  Then, the RO should readjudicate the 
Veteran's claims, with application of all 
appropriate laws and regulations, and 
consideration of all additional 
information obtained since issuance of 
the most recent supplemental statement of 
the case, including evidence obtained as 
a result of this remand.  If the claims 
on appeal remain denied, the appellant 
and his representative should be 
furnished a SSOC and afforded a 
reasonable period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board, as 
appropriate.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


